Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00139-CV

                                          Richard WALKER,
                                               Appellant

                                                    v.

                                      SKYVUE APARTMENTS,
                                            Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 2021CV04545
                              Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: December 7, 2022

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due on November 2, 2022. Appellant failed to file his brief

or a motion for extension of time. We issued an order informing appellant that his brief was

overdue and directing him to show cause in writing, on or before November 21, 2022, why this

appeal should not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1) (allowing

appellate courts to dismiss an appeal for want of prosecution when an appellant fails to timely file

a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to dismiss an appeal when an
                                                                                         04-22-00139-CV


appellant fails to comply with a court order). Appellant did not respond to our show cause order,

nor did he file his brief. We, therefore, dismiss this appeal for want of prosecution.

                                                  PER CURIAM




                                                -2-